Exhibit 10.22
AMENDMENT NO. 3 TO CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT NO. 3 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated
as of May 4, 2010 but effective as of April 1, 2010 (the “Amendment Effective
Date”), is made by and between CALUMET SHREVEPORT FUELS, LLC, an Indiana limited
liability company (“Customer”), and LEGACY RESOURCES CO., L.P., an Indiana
limited partnership (“Supplier”). Each of Customer and Supplier is sometimes
referred to hereinafter individually as a “Party” and they are collectively
referred to as the “Parties.”
RECITALS
     WHEREAS, Customer owns and operates a refinery in Shreveport, Louisiana
(the “Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain commodities, including crude
oil, from various supply sources; and
     WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement
(the “Agreement”) dated as of September 1, 2009, whereby Customer agreed to
purchase from Supplier, and Supplier agreed to sell and supply to Customer,
crude oil on a just in time basis in order to meet the inventory requirements of
the Refinery.
     WHEREAS, pursuant to Section 23 of the Agreement, the Parties desire to
amend certain provisions of the Agreement as of the Amendment Effective Date.
AMENDMENT TO AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:

  1.   Defined Terms. The definitions of the following capitalized term used in
the Agreement is deleted and replaced in their entirety with the following
definitions:

“Average Purchase Price” means the sum of (i) the monthly average per barrel
price quoted for the first nearby month for West Texas Intermediate crude oil on
the New York Mercantile Exchange and (ii) $0.40 per barrel, or such other price
as may be agreed by the Parties in accordance with Section 5.
“Brown Station Tanks” means Customer’s storage tanks located at Brown Station,
Louisiana, which tanks are more specifically identified by serial number on
Amendment No. 3 Exhibit B attached hereto.
“Premium” means the amount calculated in accordance with the table set forth on
Amendment No. 3 Exhibit A attached hereto.

41



--------------------------------------------------------------------------------



 



“Storage Tanks” means the Brown Station Tanks, as such terms may be used
interchangeably in the Agreement.

  2.   The capitalized term “Site Tanks” is deleted in its entirety from the
Agreement.     3.   Section 6 of the Agreement shall be deleted and replaced in
its entirety by the following:

     “6. Scheduling; Storage of Raw Material.
     (a) Orders and Scheduling.
     (i) No later than the twentieth day of each calendar month during the
Supply Period (or if such twentieth day is not a Business Day, then on the
immediately succeeding Business Day) (the “Indication Date”), Customer shall
send to Supplier an indication of its needs for Raw Material for the next
succeeding calendar month (an “Indication of Need”). The Parties hereby agree
that the Indication of Need shall not constitute a binding obligation of
Customer and is intended to provide Supplier with guidance for purposes of
seeking out and procuring the Raw Material.
     (ii) Based on Customer’s Indication of Need, Supplier shall be solely
responsible for procuring the necessary quantity of Raw Material and for storing
such Raw Material until such time as it is delivered to Customer in accordance
with the terms hereof. Supplier shall have the right to source Raw Material from
any producer of crude oil selected by Supplier in its sole discretion.
     (b) Storage of Raw Material. Supplier shall be solely responsible for
transportation and storage of the Raw Material until such time as the Raw
Material is delivered to Customer in accordance with the terms hereof. In order
to facilitate and expedite the delivery of Raw Material to Customer, during the
Supply Period Supplier shall have the exclusive right to store the Raw Material
in the Storage Tanks.
During the Supply Period, Customer shall maintain the Storage Tanks in good
working order in accordance with customary industry practices. Notwithstanding
Supplier’s use of the Storage Tanks for the storage of Raw Material, the Parties
hereby agree and acknowledge that (A) the Storage Tanks shall at all times
remain the property of and under the sole custody and control of Customer, and
Supplier shall not by virtue of this Agreement obtain any rights to the Storage
Tanks other than the right to use the same for the limited purposes specified in
this Section, and (B) title to and risk of loss of the Raw Material shall not
pass to Customer except as contemplated by Section 8(c) below.”

  4.   Section 8(a)of the Agreement shall be deleted and replaced in its
entirety by the following:

     “ (a) Delivery and Calculation of Usage.
     (i) Supplier shall deliver the Raw Material to Customer free and clear of
any mortgages, pledges, liens, charges or other security interests or
encumbrances. During the Supply Period, Customer may take delivery of Raw
Material at any time by removing the Raw Material from the Storage Tanks, and
the Raw Material shall be deemed to have been delivered to Customer at the point
where the Raw Material passes the flange from each of the Storage Tanks to the
Pipeline (the “Delivery Point”).
     (ii) At 8:00 a.m. Central time on the first calendar day of each month,
Customer will strap the Storage Tanks. The Customer shall calculate on such day
the

42



--------------------------------------------------------------------------------



 



amount of Raw Material consumed by Customer during the preceding month by (A)
adding to the ending inventory from the immediately preceding month the sum of
all Raw Material delivered by Supplier to the Storage Tanks during such month,
based on Supplier’s purchase and other Raw Material movement records for such
month (subject to adjustment for variances objectively demonstrated by Supplier
or Customer), and (B) subtracting from such sum the ending inventory balance of
Raw Material determined by strapping the Storage Tanks. In the event of any
disagreement by the Parties regarding the results of the foregoing, the Parties
shall work together in good faith to attempt to resolve any differences.”

  5.   Section 9(a) of the Agreement shall be deleted and replaced in its
entirety by the following:

     “(a) Payment. On a weekly basis, Customer shall provide to Supplier a
summary report of the Raw Material removed from each Storage Tank during the
immediately preceding calendar week, and setting forth the amount due to
Supplier in respect of the Raw Material removed from the Storage Tanks during
such week (the “Delivered Inventory Report”), and no later than the three
(3) Business Days of each calendar month following (or the immediately
succeeding Business Day if such day is not a Business Day) pay to Supplier, by
wire transfer of immediately available funds to the account specified on
Exhibit D attached hereto, the amount determined by Customer and set forth in
the Delivered Inventory Report. On a monthly basis, Customer and Supplier shall
reconcile Raw Material deliveries and pricing for the calendar month as
reflected in the weekly Delivered Inventory Reports for calculation of the final
adjustment, if any, for the amount due to/from Supplier for that calendar month.
Any such amounts due based on this final monthly reconciliation will be payable
to the respective Party on the twentieth (20th) day (or the immediately
succeeding Business Day if such day is not a Business Day) of the succeeding
calendar month.”

  6.   All other terms and conditions of the Agreement are unchanged and remain
in full force and effect as of the Amendment Effective Date.

[Signature Page Follows]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of April 1, 2010.

            CALUMET SHREVEPORT FUELS, LLC

By:  Calumet Shreveport, LLC, its sole member

By:  Calumet Lubricants Co., L.P., its sole
        member

By:  Calumet LP GP, LLC, its general partner

By:  Calumet Operating, LLC, its sole member

By:  Calumet Specialty Products Partners, L.P.,
        its sole member
      By:   Calumet GP, LLC, its general partner                              
By:   /s/ R. Patrick Murray, II         Name:   R. Patrick Murray, II       
Title:   Vice President & CFO     

            LEGACY RESOURCES CO., L.P.

By:  Legacy Acquisitions, Inc., its general
        partner
      By:   /s/ Mark F. Smith         Name:   Mark F. Smith        Title:  
President     

44



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 EXHIBIT A

      Average First Nearby Month WTI Price     Per Barrel as Quoted on the New
York     Mercantile Exchange (NYMEX) for Month   Premium per Barrel for of
Delivery   Month of Delivery $30.00 — $39.99   $0.38 $40.00 — $49.99   $0.46
$50.00 — $59.99   $0.53 $60.00 — $69.99   $0.61 $70.00 — $79.99   $0.68 $80.00 —
$89.99   $0.76 $90.00 — $99.99   $0.83 $100.00 — $109.99   $0.91 $110.00 —
$119.99   $0.98 $120.00 — $129.99   $1.06 $130.00 — $139.99   $1.13 $140.00 —
$149.99   $1.21 $150.00 — $159.99   $1.28

-45-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 EXHIBIT B
Storage Tanks located at Brown Station, LA:

  1.   Tank 209     2.   Tank 210     3.   Tank 211

46